



E*TRADE FINANCIAL CORPORATION
DEFERRED RESTRICTED STOCK UNITS AGREEMENT


E*TRADE Financial Corporation has granted to the Participant named in the Notice
of Grant of Deferred Restricted Stock Units (the “Grant Notice”) to which this
Deferred Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the E*TRADE Financial Corporation 2015 Omnibus Incentive Plan (as
amended from time to time, the “Plan”), the provisions of which are incorporated
herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.
1.Definitions and Construction.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
(a)“Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to Section 3.3.
(b)“Units” mean the Restricted Stock Units originally granted pursuant to this
Agreement and the Dividend Equivalent Units credited pursuant to this Agreement,
as both shall be adjusted from time to time pursuant to Section 7.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Administration.
2.1Committee Authority. All questions of interpretation concerning the Grant
Notice and this Agreement shall be determined by the “Committee” (as defined
below). All determinations by the Committee shall be final and binding upon all
persons having an interest in this Agreement or the Award, including the
Participant. Any Officer of a Participating Company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.
2.2Definition of Committee. For purposes of this Agreement, the “Committee”
means the Compensation Committee, the Governance Committee or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board; provided that if no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
3.The Award.
3.1Grant of Restricted Stock Units. On the Date of Grant set forth in the Grant
Notice, the Participant shall acquire, subject to the provisions of this
Agreement, the Number of Restricted Stock Units set forth in the Grant Notice,
subject to adjustment as provided in Section 3.3 and Section 7. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.





--------------------------------------------------------------------------------





3.2No Monetary Payment Required. The Participant is not required to make any
monetary payment as a condition to receiving the Units or shares of Stock issued
upon settlement of the Units.
3.3Dividend Equivalent Units. On the date that the Company pays a cash dividend
to holders of Stock generally, the Participant shall be credited with a number
of additional whole Dividend Equivalent Units determined by dividing (a) the
product of (i) the dollar amount of the cash dividend paid per share of Stock on
such date and (ii) the total number of Restricted Stock Units and Dividend
Equivalent Units credited to the Participant hereunder as of the record date on
which such dividend was declared, by (b) the Fair Market Value per share of
Stock on such date. Any resulting fractional Dividend Equivalent Unit shall be
rounded to the nearest whole number. Such additional Dividend Equivalent Units
shall be subject to the same terms and conditions and shall be vested or
forfeited in the same manner and at the same time as the Restricted Stock Units
originally subject to the Award with respect to which they have been credited.
4.Vesting and Forfeiture of Units.
4.1Normal Vesting. Except as provided in Section 4.2 or Section 4.3, the Units
shall vest and become Vested Units upon the date provided in the Grant Notice,
subject to the Participant’s continued Service through such date.
4.2Acceleration of Vesting Upon Death or Disability. In the event of the
Participant’s termination of Service due to the Participant’s death or
Disability, the vesting of any outstanding but unvested Units shall be
accelerated in full and the total number of Units granted hereunder shall be
deemed to be Vested Units effective as of the date of such termination of
Service.
4.3Acceleration of Vesting Upon a Change in Control. In the event of a Change in
Control, the vesting of any outstanding but unvested Units shall be accelerated
in full and the total number of Units granted hereunder shall be deemed to be
Vested Units effective as of the date of the Change in Control.
4.4Forfeiture. Except as provided in this Section 4, in the event that the
Participant’s Service terminates for any reason or no reason, with or without
Cause, the Participant shall forfeit all Units which are not, as of the time of
such termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.
5.Settlement of the Award.
5.1Issuance of Shares of Stock. Subject to the provisions of Section 5.3 and 5.4
below, the Company shall issue to the Participant one (1) share of Stock with
respect to each Vested Unit either (a) in a single lump sum on the date which is
one (1) year after the date on which the Participant’s Service terminates for
any reason or (b) in five substantially equal installments commencing on the
date which is one (1) year after the date on which the Participant’s Service
terminates for any reason and continuing on each of the first four anniversaries
of the date of the first such payment, in each case in accordance with the
written irrevocable election made by the Participant prior to the date hereof
(each date on which shares of Stock are to be released to the Participant, a
“Settlement Date”); provided however, that (i) if a Settlement Date is a date on
which a sale by the Participant of the Stock to be issued in settlement of such
Unit would violate the Insider Trading Policy, then the Settlement Date with
respect to such Unit shall be the earlier of (a) the next day on which such sale
would not violate the Insider Trading Policy or (b) the last date on which such
issuance may be made without incurring accelerated taxation or tax penalties
under Section 409A (as defined below), (ii) in the event of a Change in Control
that constitutes a change in the ownership or effective control of the Company
or a change in ownership of a substantial portion of the assets of the Company
under Section 409A (as defined below), the Settlement Date shall be the date of
such Change in Control and (iii) in the event of the termination of the
Participant’s Service due to the Participant’s death, the Settlement Date shall
be the date of such death. For purposes of this Section, “Insider Trading
Policy” means the written policy of the Company pertaining to the sale, transfer
or other disposition of the Company’s equity securities by members of the





--------------------------------------------------------------------------------





Board, Officers or other employees who may possess material, non-public
information regarding the Company, as in effect at the time of disposition of
any shares of Stock. Shares of Stock issued in settlement of Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 5.3.
5.2Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares settled under the Award
shall be registered in the name of the Participant, or, if applicable, in the
names of the heirs of the Participant.
5.3Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
5.4Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
6.Tax Withholding and Other Tax Issues.
6.1In General. The Participant shall be solely responsible for the payment of
any and all taxes that arise with respect to the Units or the issuance of shares
of Stock in respect of Vested Units. The Company shall not be required to
withhold any amounts in respect of any such taxes. The Participant acknowledges
that the liability for all applicable taxes legally due by the Participant is
and remains the Participant’s sole responsibility and that the Company (i) makes
no representations or undertakings regarding the tax treatment in connection
with any aspect of the Units, including the grant or vesting of the Units, the
issuance of any shares of Stock acquired in respect of Vested Units or the
receipt of any dividends or Dividend Equivalent Units; and (ii) does not commit
to structure the terms of the grant or any aspect of the Units to reduce or
eliminate Participant’s liability for applicable taxes.
6.2Section 409A. The intent of the parties is that this Agreement comply with
Section 409A of the Code (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and be administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, (i) the
Participant shall not be considered to have terminated Service for purposes
hereof until the Participant would be considered to have incurred a “separation
from service” within the meaning of Section 409A and (ii) if the Participant is
a “specified employee” within the meaning of Section 409A, as determined under
the Company’s established methodology for determining specified employees,
shares of Stock that would otherwise be issued in respect of Vested Units upon
the Participant’s termination of Service shall instead be issued on the first
business day after the first to occur of (a) the date that is six months
following the Participant’s termination of employment and (b) the date of the
Participant’s death. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Section
409A and makes no undertaking to preclude Section 409A from applying to any such





--------------------------------------------------------------------------------





payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.
7.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
8.Rights as a Stockholder or Service Provider.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of the Award until the date of the issuance of
a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 3.3 and Section 7. Nothing in this Agreement shall confer
upon the Participant any right to continue in the Service of the Company or
interfere in any way with any right of the Company to terminate the
Participant’s Service at any time.
9.Acknowledgement of Nature of Plan and Award. In accepting the Award, the
Participant acknowledges that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Units, or benefits in lieu of Units,
even if Units have been granted repeatedly in the past;
(c)all decisions with respect to future grants of Units or other Awards, if any,
will be at the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;
(f)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Stock acquired upon vesting of the Award and the
Participant irrevocably releases the Company from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;
(g)in the event of termination of the Participant’s Service, the Participant’s
right to receive an Award and vest in an Award under the Plan, if any, will
terminate effective as of the





--------------------------------------------------------------------------------





date that the Participant is no longer actively rendering Service; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively rendering Service for purposes of the Award;
(h)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying shares of
Stock; and
(i)the Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
10.Legends.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
11.Miscellaneous Provisions.
11.1Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.
11.2Nontransferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
11.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
11.4Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
11.5Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.
a.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the P





--------------------------------------------------------------------------------





lan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.
b.Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 11.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 11.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 11.5(a) or may change the e-mail
address to which such documents are to be delivered (if the Participant has
provided an e-mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or e-mail.
Finally, the Participant understands that he or she is not required to consent
to electronic delivery of documents described in Section 11.5(a).
c.Consent to Electronic Participation. If requested by the Company, the
Participant hereby consents to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant understands, however, that he or she
is not required to consent to electronic participation as described in this
Section.
11.6Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any other agreement between the Participant and a Participating
Company referring to the Award shall constitute the entire understanding and
agreement of the Participant and the Participating Company Group with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Grant Notice and
the Agreement shall survive any release of the Award and shall remain in full
force and effect.
11.7Applicable Law. The construction, interpretation and performance of this
Agreement, and the transactions under it, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws and choice of law rules.
11.8Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
11.9Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





